Hon an, P. J. It is urged for the purpose of reversing the decree that the court had no jurisdiction, no process having ever been issued or served on Phillips. That objection is obviated by his having appeared and pleaded to the petition. It is also contended that the proper practice was not pursued by the court; that petitioner could not be allowed to intervene in such a case, but that he must seek his remedy by original bill. The allegations of the petition, which are fully supported by the proof, show a judgment which was a lien on the land which was taken by the Park Commissioners. By the decree, the land on which the lien existed was converted into money, and the fund was in the hands of the court. There was no other property except this fund from which petitioner could obtain satisfaction of his judgment. A person who has an interest in the fund which is in court, or in the hands of a receiver, will be permitted to intervene and set up his interest, and, if equity requires it, his rights to the fund will be protected and his interest administered upon. It is the ordinary function of a court of equity to settle claims of creditors and others to funds in its hands. Derrick v. Lamar Ins. Co., 74 Ill 404. The petition contained all the allegations which would be necessary in a creditor’s bill. Appellee had his day in court upon the issue. The court would not permit a levy upon the land nor a garnishment of the fund, and to pay out the fund to the debtor without protecting the rights of the creditors would be unjust. Hone of the technical objections to the decree are well taken, and the proceedings of the court were fully authorized by the rules of modern practice. Marsh v. Green, 74 Ill. 385; Soles v. Sheppard, 99 Ill. 616. There is no error, and the decree of the Circuit Court will therefore be affirmed. Decree affirmed.